Citation Nr: 0422804	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  02-18 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a compensable evaluation for a right hip 
disorder, status post right total hip replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho.

In the appealed rating decision, the RO granted entitlement 
to compensation under 38 U.S.C.A. § 1151 (West 2002) for a 
right hip disorder and assigned a 40 percent evaluation for 
the period from May 26, 1999 to June 6, 2000; a 100 percent 
evaluation (under 38 C.F.R. § 4.30 (2003)) for the period 
from June 7, 2000 to July 31, 2001; and a zero percent 
evaluation beginning on August 1, 2001.  In his November 2001 
Notice of Disagreement, the veteran only contested the 
current zero percent evaluation and made no reference to the 
prior 40 percent evaluation.  Likewise, the RO, in its 
issuances, has not addressed the prior 40 percent evaluation.  
Consequently, the Board finds that the current claim concerns 
only the current zero percent evaluation, and only that 
evaluation will be addressed in this REMAND.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



REMAND

The veteran's most recent VA examination addressing his right 
hip disorder was conducted in September 2001.  A review of 
the examination report reveals that no findings were provided 
as to the presence and extent of any painful motion or 
functional loss due to pain resulting from this disorder.  Of 
equal concern to the Board is the fact that the veteran 
underwent right hip revision treatment in July 2003 and has 
not since been examined.  He received further treatment in 
August 2003.  Given the strong likelihood that the extent of 
right hip disability has been affected by this latest 
surgery, a further examination is needed.  Moreover, the 
surgical report, from the Boise VA Medical Center (VAMC), 
indicates that the veteran would have to "undergo 
postoperative hetrotopic ossification prophylaxis," and the 
Board, consequently, finds that it is likely that further 
records of medical treatment are contained at the Boise VAMC.

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the Boise VAMC 
and request all records of medical 
treatment of the veteran dated since 
August 2003.  All records received by the 
RO must be added to the claims file.

2.  The veteran should then be afforded a 
VA orthopedic examination to address the 
current symptoms and severity of his 
right hip disorder.  The examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
The examination should encompass range of 
motion testing, with commentary on the 
extent of any painful motion or 
functional loss due to pain.  Based on 
the claims file review, the examiner 
should also consider whether further 
radiological testing is necessary; this 
is left up to the examiner's discretion.  
All opinions and conclusions expressed by 
the examiner must be supported by a 
complete rationale in a typewritten 
report.

3.  Then, the issue of entitlement to a 
compensable evaluation for a right hip 
disorder, status post right total hip 
replacement, should be readjudicated.  If 
the determination of this claim remains 
less than fully favorable to the veteran, 
he and his representative should be 
furnished with a Supplemental Statement 
of the Case (with the provisions of 
38 C.F.R. §§ 3.102 and 3.159 (2003) 
included) and be afforded a reasonable 
period of time in which to respond before 
the case is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


